Jenkins,- P. J.
The jury found the property subject, in the trial of a claim filed by the sister of the defendant in fi. fa. to property levied upon under the plaintiff’s distress warrant. The sheriff’s return upon the execution showed that the property was *82in the defendants possession at the- time- of levy, and on the trial the claimant assumed the burden ,of proof. íhéré' was' evidence from which the jury were authorized to find that, 'after the alleged sales to the claimant sister, who'resided .about a mile from the defendant, the property remained in his sole possession, that. at various-subsequent, times he exercised dominion, and control over it, and that all but one of the -checks from the defendant to .the claimant, which it is claimed represented the,consideration of the sales in question, were dated about'a month after the dates of the receipts therefor given by the defendant to the claimant. Although. the evidence for the plaintiff in fi. fa., attacking the bona fidés of the' transaction, was'slight, it was nevertheless-sufficient to raise such an issue fo.r the jury; and since the verdict was not without evidence to support it, and the judge has. refused a second grant of a new trial to the claimant; -his judgment can not be disturbed. ■ Judgment affirmed.

Stephens, and Bell, JJ., concur'.